Title: John Coles to Thomas Jefferson, 26 June 1819
From: Coles, John
To: Jefferson, Thomas


          
            Dear Sir
             Mrs Carters June 25 26th 1819.
          
          I will be at Monticello tomorrow to dinner or in the evening, I was much mortified to disappoint you before, Nothing but beg taken So ill, between this and monday, as not to be able to get as far as Milton Shall now prevent my attendg
          
            I am with great respect and re esteem
             John Coles
          
        